DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Randy Whitehead (61,071) on 04/06/2022.

The application has been amended as follows: 

21. (Previously Presented) A method of interaction using augmented reality, the method comprising: 
capturing, by a local user, a live video image using an imaging device; 
generating first augmented reality (AR) coordinates corresponding to the live video image; 
generating, by the local user, first user-generated annotations; 
registering the first user-generated annotations to the live video image;
transmitting, by the local user, the first AR coordinates, first user-generated annotations, and live video image to a remote user; 
receiving, by the local user, second user-generated annotations and second AR coordinates from the remote user; 
viewing, by the local user, the generated first user-generated annotations, the identification of the identified object depicted in the live video image, and the received second user-generated annotations registered to the live video image according to the second AR coordinates; and 
receiving, from the remote user, an indication of automatically detected changes in the scene depicted in the live video image, the automatically detected changes in the scene corresponding to predetermined conditions, wherein the automatically detected changes in the scene include one or more of: addition or removal of a portion of an assembly depicted in the live video image, damage to an object depicted in the live video image, one or more sensor values matching or deviating from predetermined expected values, or a completed assembly matching a predetermined configuration,
wherein the viewing is performed on a device chosen from a group including a tablet, a mobile phone, a laptop computer, a head-mounted display, and a virtual-reality display.

22. (Previously Presented) The method of claim 21, wherein each step of the method is repeated for each task in the predefined workflow. 

23. (Previously Presented) The method of claim 21, wherein the second user generated annotations comprise an identification of an object depicted in the live video image and information about the identified object. 

24. (Previously Presented) The method of claim 21, further comprising recording metadata of the interaction. 

25. (Previously Presented) The method of claim 24, wherein the recorded metadata includes one or more of identities of the remote user and the local user, an elapsed time for completion of a task in an AR interaction, measurements of values related to the task in the AR interaction, check list items associated with the task in the AR interaction, and screenshots of the AR interaction. 

26. (Previously Presented) The method of claim 21, wherein the receiving and viewing operations are performed in real time or in near-real time. 

27. (Previously Presented) The method of claim 21, further comprising transmitting between the local user and the remote user audio, video, or other data. 

28. (Previously Presented) The method of claim 21, wherein the received second user-generated annotations are registered to a position in the live video image. 

29. (Previously Presented) The method of claim 21, wherein the remote user controls the imaging device to determine a level of detail captured by the imaging device. 

30. (Previously Presented) The method of claim 21, further comprising:
transmitting, by the local user, the first AR coordinates, first user-generated annotations, and the live video image to a second remote user; and 
receiving, by the local user, third user-generated annotations and third AR coordinates from the second remote user. 

31. (Previously Presented) The method of claim 21, further comprising: 
selecting, by the local user, an expert among a plurality of experts as a remote user, each expert among the plurality of experts being associated with metadata describing one or more attributes of the respective expert.

Claim 32. (Currently Amended) The method of claim 21, further comprising: automatically analyzing, by a computer algorithm, the live video image to detect completion of a task in a predefined workflow; and automatically analyzing, by the computer algorithm, the live video image to detect a deviation from an expected state in the predefined workflow[[;]]--.--

Claim 33. (Currently Amended) A method of interaction using augmented reality, the method comprising: 
capturing, by a local user, a live video image using an imaging device; 
generating augmented reality (AR) coordinates corresponding to the live video image; 
updating a scene view according to the generated AR coordinates; encoding the live video image; 
loading first 3D object information from external storage; 
combining the AR coordinates, first 3D object information, and encoded live video image, to generate combined data; 
transmitting, by the local user, the combined data to a remote user; 
receiving, from the remote user, updated combined data including second 3D object information; 
viewing, by the local user, the updated combined data and the identification of an object depicted in the live video image on a device chosen from a group including a tablet, a mobile phone, a laptop computer, a head-mounted display, and a virtual-reality display; and 
receiving, from the remote user, an indication of automatically detected changes in the scene depicted in the live video image, the automatically detected changes in the scene corresponding to predetermined conditions, wherein the automatically detected changes in the scene include one or more of: addition or removal of a portion of an assembly depicted in the live video image, damage to an object depicted in the live video image, one or more sensor values matching or deviating from predetermined expected values, or a completed assembly matching a predetermined configuration[[;]] --.-- 
34. (Previously Presented) The method of claim 33 wherein each step of the method is repeated for each task in the predefined workflow. 

35. (Previously Presented) The method of claim 33, wherein the second 3D object information comprises an identification of an object depicted in the live video image and information about the identified object. 

36. (Previously Presented) The method of claim 33, further comprising recording metadata of the interaction. 

37. (Previously Presented) The method of claim 36, wherein the recorded metadata includes one or more of identities of the remote user and the local user, an elapsed time for completion of a task in an AR interaction, measurements of values related to the task in the AR interaction, check list items associated with the task in the AR interaction, and screenshots of the AR interaction. 

38. (Previously Presented) The method of claim 33, further comprising transmitting between the local user and the remote user audio, video, or other data. 

39. (Previously Presented) A method of interaction using augmented reality, the method comprising: 
receiving, from a remote user, combined data comprising augmented reality (AR) coordinates, information of first 3D objects, and an encoded live video frame; 
updating a background image based on the encoded live video frame; 
updating a scene view according to the AR coordinates; 
updating positions and existence of the first 3D objects; 
loading 3D content from external storage; 
creating a first updated rendered view by combining the loaded 3D content and the background image; 
viewing the first updated rendered view on a device chosen from a group including a tablet, a mobile phone, a laptop computer, a head-mounted display, and a virtual-reality display; 
generating second 3D object information; creating a second updated rendered view by combining the second 3D object information and the background image;
returning, to the remote user, the second updated rendered view to the remote user; 
automatically analyzing, by a computer algorithm, the encoded live video frame to detect completion of a task in a predefined workflow; and 
automatically analyzing, by the computer algorithm, the encoded live video frame to detect a deviation from an expected state in the predefined workflow. 

40. (Previously Presented) The method of claim 39, wherein each step of the method is repeated for each task in the predefined workflow. 

41. (Previously Presented) The method of claim 39, further comprising recording metadata of the interaction. 

42. (Previously Presented) The method of claim 41, wherein the recorded metadata includes one or more of identities of the remote user and the local user, an elapsed time for completion of a task in an AR interaction, measurements of values related to the task in the AR interaction, check list items associated with the task in the AR interaction, and screenshots of the AR interaction. 

43. (Previously Presented) The method of claim 39, wherein operations of the method are performed in real time or in near-real time. 

44. (Previously Presented) The method of claim 39, further comprising transmitting between the local user and the remote user audio, video, or other data.

45. (Previously Presented) The method of claim 39, wherein the second updated rendered view comprises an identification of an object depicted in the live video image and information about the identified object.

Allowable Subject Matter
Claims 21-45 are allowed. The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Smith (US Patent Number 9,088,787 B1) teaches a system a 3D scanning device located at a first location configured to capture information for a 3D model of an object, a first computing system located at a second location configured to provide for an annotation of an augmented reality image on the 3D model, a second computing system located at the first location configured create the 3D model and to illustrate the annotation of the augmented reality image or the annotation of the augmented reality image on the 3D model created at the second location, and a communication protocol configured to communicate the 3D model and the augmented reality image between the first computing system and the second computing system.
In addition to that, Messinger et al. (US Publication Number 2014/0207417 A1) disclosed a display of the inspection management system presents one or more graphical user interfaces based upon the inspection data. The graphical user interfaces may facilitate inspection planning, execution, preparation, and/or real-time inspection monitoring.
However, the closest prior arts of record do not disclose “receiving, by the local user, second user-generated annotations and second AR coordinates from the remote user; viewing, by the local user, the generated first user-generated annotations, the identification of the identified object depicted in the live video image, and the received second user-generated annotations registered to the live video image according to the second AR coordinates; and receiving, from the remote user, an indication of automatically detected changes in the scene depicted in the live video image, the automatically detected changes in the scene corresponding to predetermined conditions, wherein the automatically detected changes in the scene include one or more of: addition or removal of a portion of an assembly depicted in the live video image, damage to an object depicted in the live video image, one or more sensor values matching or deviating from predetermined expected values, or a completed assembly matching a predetermined configuration, wherein the viewing is performed on a device chosen from a group including a tablet, a mobile phone, a laptop computer, a head-mounted display, and a virtual-reality display” (in combination with the other claimed limitations and/or features), as claimed in independent claims 21, 33 and 39.
Dependent claims 22-32 are allowable as they depend from an allowable base independent claim 21.
Dependent claims 34-38 are allowable as they depend from an allowable base independent claim 33.
Dependent claims 40-45 are allowable as they depend from an allowable base independent claim 39.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674